Hallinan, J.
Motion to examine Kings County Hospital before' trial, as a witness in this divorce action, denied. Aside from the fact that I do not deem the limited examination here sought necessary, in view of the defendant’s attitude as evidenced by her “ waiver ” sworn to May 7, 1945, the institution sought to be examined by its superintendent is owned by a municipal corporation and operated by its Commissioner of Hospitals. I do not see how such a hospital can be examined before trial as a witness.
Formerly there was no authority to examine before trial either as a party or otherwise, any municipal corporation, its agencies, departments or employees. By section 292-a of the Civil Practice Act, as amended, authority to permit such an examination was granted “ Where a public corporation is a party to an action, or an original owner of a claim * * (Italics supplied.) (See Hammel Station Estates v. City of New York, 184 Misc. 859.)
Here the City of New York, which owns the Kings County Hospital, is neither a party to this action nor the original owner of a claim. Hence there is no statutory authority for the examination. Settle order.